EXHIBIT 10.2






    






        
                                                    




SECOND AMENDED AND RESTATED
RECEIVABLES SALE AGREEMENT


by and between


T-MOBILE FINANCIAL LLC
as Seller
and
T-MOBILE HANDSET FUNDING LLC
as Purchaser


Dated as of August 21, 2017




                                                    













--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page
 
 
 
 
ARTICLE I DEFINITIONS
1
 
 
 
 
 
Section 1.01
General
1
 
Section 1.02
Additional Specific Defined Terms
2
 
 
 
 
ARTICLE II TRANSFERS OF PURCHASED ASSETS
2
 
 
 
 
 
Section 2.01
Conveyance of the Purchased Assets
2
 
Section 2.02
Assignment of Agreement
5
 
Section 2.03
Conditions Relating to Sales of Receivables.
5
 
Section 2.04
Deferred Payment Amount
6
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
6
 
 
 
 
 
Section 3.01
Representations and Warranties
6
 
Section 3.02
Receivables Representations and Warranties
8
 
Section 3.03
Survival of Representations; Reliance
8
 
 
 
 
ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF
 
 
SECURITY INTERESTS
9
 
 
 
 
 
Section 4.01
Filing
9
 
Section 4.02
Name Change or Reorganization
9
 
Section 4.03
Sale Treatment
9
 
 
 
 
ARTICLE V REMEDIES UPON MISREPRESENTATION
10
 
 
 
 
 
Section 5.01
Breach of Representations and Warranties
10
 
Section 5.02
Retransfer of Written-Off Receivables
10
 
Section 5.03
Jump Repurchases
10
 
Section 5.04
EPS Receivables Retransfer
11
 
Section 5.05
Credit Agreement Responsibility Transfers.
11
 
Section 5.06
Seller Deposits
12
 
 
 
 
ARTICLE VI COVENANTS
 
 
 
 
 
 
Section 6.01
Compliance with Law
13
 
Section 6.02
Performance of Credit Agreements
13
 
Section 6.03
No Adverse Claims
13
 
Section 6.04
Modification of Receivables
13



i

--------------------------------------------------------------------------------





 
Section 6.05
Marking of Records
14
 
Section 6.06
Sales Tax
14
 
Section 6.07
Obligations of Finco
14
 
Section 6.08
Books of Account
14
 
Section 6.09
Corporate Existence; Merger or Consolidation
14
 
Section 6.10
Separate Existence.
14
 
Section 6.11
Notice of Breach
15
 
 
 
 
ARTICLE VII CERTAIN OTHER AGREEMENTS
15
 
 
 
 
 
Section 7.01
Security Interests
15
 
Section 7.02
Application of Excess Purchaser Funds
15
 
Section 7.03
Delivery of Collections
15
 
Section 7.04
Separate Entity Existence
16
 
Section 7.05
Right of First Refusal
16
 
Section 7.06
Term.
16
 
Section 7.07
Seller Indemnification.
16
 
Section 7.08
Operation of Indemnities.
16
 
 
 
 
ARTICLE VIII MISCELLANEOUS
16
 
 
 
 
 
Section 8.01
Amendment.
16
 
Section 8.02
Notices
17
 
Section 8.03
Merger and Integration
18
 
Section 8.04
Headings
18
 
Section 8.05
Survival of Representations and Warranties
18
 
Section 8.06
Governing Law
19
 
Section 8.07
No Bankruptcy Petition
19
 
Section 8.08
Severability of Provisions
19
 
Section 8.09
No Waiver; Cumulative Remedies
19
 
Section 8.10
Counterparts
19
 
Section 8.11
Other Agreements
19
 
Section 8.12
JURISDICTION
19
 
Section 8.13
WAIVER OF JURY TRIAL
20
 
Section 8.14
Parties’ Agreement
20
 
Section 8.15
Further Assurances
20
 
Section 8.16
Third-Party Beneficiaries.
20





ii

--------------------------------------------------------------------------------






This SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of August
21, 2017 (as amended, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and between T-MOBILE FINANCIAL LLC, a Delaware limited
liability company, as the seller hereunder (“Finco” or the “Seller”) in respect
of Purchased Assets (as defined herein), and T-MOBILE HANDSET FUNDING LLC, a
Delaware limited liability company, as transferee hereunder (in such capacity,
the “Purchaser”) with respect to the Purchased Assets conveyed from time to time
by Seller hereunder.
WHEREAS, Finco and the Purchaser have previously entered into the Receivables
Sale Agreement, dated as of November 18, 2015, as amended by the First Amendment
to Receivables Sale Agreement, dated as of March 18, 2016 (such agreement, as
amended, supplemented, or otherwise modified prior to the date hereof, the
“Original Agreement”);
WHEREAS, Finco and the Purchaser have previously amended and restated the
Original Agreement on June 6, 2016, as amended by the First Amendment to
Receivables Sale Agreement, dated as of December 23, 2016 (such agreement, as
amended, supplemented, or otherwise modified prior to the date hereof, the
“Existing Agreement”);
WHEREAS, Finco and the Purchaser wish to amend and restate the Existing
Agreement in its entirety and to set forth the terms and conditions pursuant to
which the Purchaser will from time to time acquire Purchased Assets from Finco
hereunder;
WHEREAS, Finco has sold and wishes to sell Purchased Assets from time to time to
the Purchaser;
WHEREAS, the Purchaser has transferred and desires to transfer Purchased Assets
to Royal Bank of Canada, as Administrative Agent for the Owners (the
“Administrative Agent”) pursuant to that certain Second Amended and Restated
Receivables Purchase and Administration Agreement, dated as of August 21, 2017
(as the same may from time to time be amended, supplemented or otherwise
modified, the “Receivables Purchase and Administration Agreement”), among the
Purchaser, as transferor, Finco, in its individual capacity and as servicer (in
such capacity, the “Servicer”), T-Mobile US, Inc., in its capacity as
performance guarantor under the Performance Guaranty, the Conduit Purchasers
party thereto from time to time, the Committed Purchasers party thereto from
time to time, the Funding Agents for the Ownership Groups party thereto from
time to time, and the Administrative Agent; and
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01    General. Unless otherwise specifically defined in this
Agreement, capitalized terms used herein (including in the preamble above) shall
have the meanings assigned to them in the Receivables Purchase and
Administration Agreement.


1

--------------------------------------------------------------------------------






Section 1.02    Additional Specific Defined Terms. In addition, when used
herein, the following terms shall have the following specified meanings:
“Aggregate Receivables Balance” means, as of any date of determination, the
aggregate of the Receivable Balances of the Receivables that have been sold by
Finco to the Purchaser pursuant to the terms hereof and immediately thereafter
have been sold by the Purchaser to the Administrative Agent (on behalf of the
Owners) pursuant to the terms of the Receivables Purchase and Administration
Agreement.
“Deferred Payment Amount” shall have the meaning specified in Section 2.04.
“Excess Purchaser Funds” shall have the meaning specified in Section 7.02.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.
“Purchase Date” means, with respect to each Purchased Asset, the date on which
such Receivable and other related Purchased Assets are acquired by the Purchaser
from Finco in accordance with the terms of this Agreement.
“Purchased Assets” shall mean the Initial Receivables existing at the close of
business on the Initial Cut-Off Date to be sold, transferred, assigned or
otherwise conveyed hereunder on the Original Closing Date, the Additional
Receivables to be sold, transferred, assigned or otherwise conveyed hereunder on
the applicable Purchase Date, all Related Rights relating to such Receivables,
and all proceeds (including, without limitation, “proceeds” as defined in the
Relevant UCC) thereof, provided, that, as agreed and acknowledged in Section
2.01(a), Purchased Assets shall not include bare legal title to related Credit
Agreements.
“RSA Purchase Price” shall have the meaning specified in Section 2.01.

ARTICLE II
TRANSFERS OF PURCHASED ASSETS

Section 2.01    Conveyance of the Purchased Assets.
(a)    In consideration of the payment of the RSA Purchase Price as provided
herein and subject to the terms and conditions set forth in this Agreement,
Finco on the Original Closing Date and on any Business Day thereafter may sell,
transfer, assign, set-over and otherwise convey, and the Purchaser may purchase
or accept as a capital contribution, as set forth in Section 2.01(c), all of
Finco’s right, title and interest, whether now owned or hereafter acquired, in
and to the Purchased Assets (including all Collections associated with the
foregoing), the Receivables of which will be identified in the Receivables
Schedule to be maintained and updated by Finco or the Servicer. Each such sale,
transfer, assignment, set-over and conveyance shall be executed without recourse
(other than as expressly provided herein). Finco will provide the Servicer with
all the necessary information to produce the Receivables Schedule and the Daily
Receivables File. In


2

--------------------------------------------------------------------------------





connection with the conveyances of the Purchased Assets, in particular, Finco’s
right, title and interest to the Credit Agreements, hereunder from time to time,
the parties hereto agree and acknowledge that bare legal title to the Credit
Agreements shall not be transferred or otherwise conveyed by Finco to the
Purchaser. Finco shall retain for servicing convenience bare legal title to the
Credit Agreements to be held by Finco for the benefit of the Administrative
Agent (for the benefit of the Owners).
(i)    By execution and delivery of this Agreement and delivery of each
Receivables Schedule pursuant to Section 2.01(g) to the Purchaser and the
Administrative Agent, Finco hereby grants, assigns and sells and contributes to
the Purchaser all of its right, title and interest in, to and under the
Receivables identified thereon and all Related Rights with respect thereto.
(ii)    By execution and delivery of this Agreement and delivery of each Daily
Receivables File pursuant to Section 2.01(g) to the Purchaser and the
Administrative Agent, Finco hereby grants, assigns and sells and contributes to
the Purchaser all of its right, title and interest in, to and under the
Additional Receivables identified thereon and all Related Rights with respect
thereto. This Agreement and the transmittal of the electronic listing of the
Receivables in the manner described herein shall constitute Finco’s
authentication of a record describing the Receivables and the Related Rights so
conveyed for purposes of applicable law, including Article 9 of the Relevant UCC
in the applicable jurisdictions and law and regulations relating to electronic
signatures.
(b)    The sales, transfers, assignments, set-overs and conveyances described
above shall be made in consideration of the Purchaser’s payment, in respect of
each such Purchased Assets, of a purchase price (the “RSA Purchase Price”)
therefor in an amount equal to the Principal Balance of each Receivable as of
the Purchase Date or any other amount that is mutually agreed upon by Finco and
the Purchaser as of the Purchase Date; provided that such RSA Purchase Price
shall be at least equal to the fair market value thereof.
(c)    The RSA Purchase Price for Purchased Assets purchased by the Purchaser
from Finco shall be paid by the Purchaser on each Purchase Date as follows:
(i)    to the extent available for such purpose, in cash held by the Purchaser;
(ii)    the Deferred Payment Amount; and
(iii)    to the extent that available cash and the unpaid Deferred Payment
Amount with respect to the Purchased Assets on such date of purchase is less
than the RSA Purchase Price, by a capital contribution by Finco to the Purchaser
in respect of Finco’s membership interest in the Purchaser, deemed a concurrent
assignment of Receivables and conveyance thereof, in an amount equal to the
amounts that remain payable for purchases by the Purchaser following the
application of clauses (i) and (ii) above.
(d)    The foregoing assignments, transfers, set-overs, and conveyances do not
constitute and are not intended to result in a creation or an assumption by the
Purchaser of any obligation of Finco in connection with the Purchased Assets
being so assigned or conveyed, or any


3

--------------------------------------------------------------------------------





agreement or instrument relating thereto, including, without limitation, (i) any
obligation to any Obligor and (ii) any taxes, fees, or other charges imposed by
any Governmental Authority.
(e)    The parties hereto intend and agree that any conveyance hereunder of
Finco’s right, title, and interest in and to the Purchased Assets is, and is
intended to be, an absolute conveyance and transfer of ownership of the
Purchased Assets, conveying good title and ownership, not a transfer to secure a
loan or other payment obligation or any transfer subject to any right of
redemption, and that such Purchased Assets shall not be part of Finco’s estate
in the event of the filing of a bankruptcy petition or other action by or
against any such Person under any Insolvency Law. In the event that,
notwithstanding such intent and agreement, any conveyance hereunder shall be
determined by a court of competent jurisdiction not to be a conveyance of
ownership, Finco hereby grants and assigns to the Purchaser a perfected first
priority security interest in (i) such Purchased Assets and (ii) all income from
and proceeds of the foregoing, and this Agreement shall constitute a security
agreement under applicable law, securing the obligations of Finco to the
Purchaser hereunder, including the obligation to transfer absolute ownership of
such Purchased Assets. If such conveyance is deemed to be the mere granting of a
security interest to secure an obligation, the Purchaser may, to secure the
Purchaser’s obligations under the Receivables Purchase and Administration
Agreement (to the extent that the transfer of Transferred Assets thereunder is
deemed to be a mere granting of security interest to secure an obligation),
repledge and reassign (i) all or a portion of the Purchased Assets thereunder
pledged to the Purchaser and not released or reconveyed from the security
interest of this Agreement at the time of such pledge and assignment and (ii)
all income from and proceeds of the foregoing. Such repledge and reassignment
may be made by the Purchaser with or without a repledge and reassignment by
Finco under this Agreement, and without further notice to or acknowledgment from
Finco or any other Person.
(f)    To the extent that Finco retains any interest in the Purchased Assets,
Finco hereby grants to the Administrative Agent (for the benefit of the Owners)
a security interest in all of Finco’s right, title and interest, whether now
owned or hereafter acquired, in, to and under the Purchased Assets, to secure
the performance of all of the obligations of Finco hereunder and under the
Receivables Purchase and Administration Agreement. With respect to such security
interest and such collateral, the Administrative Agent shall have all of the
rights that it has under the Receivables Purchase and Administration Agreement.
The Administrative Agent shall also have all of the rights of a secured creditor
under the Relevant UCC.
(g)    Finco shall:
(i)    on or prior to (x) the Original Closing Date, in the case of Initial
Receivables, and (y) the applicable Addition Date, in the case of Additional
Receivables, indicate in its books and records and on the appropriate computer
files that such Receivables and the related Purchased Assets have been sold to
the Purchaser in accordance with this Agreement;
(ii)    on or prior to the Original Closing Date, in the case of the Initial
Receivables, and on each Determination Date thereafter, cause the Servicer to
deliver to the Purchaser the updated Receivables Schedule; and


4

--------------------------------------------------------------------------------







(iii)    on each Purchase Date following the Original Closing Date, cause the
Servicer to deliver to the Purchaser the Daily Receivables File.
Each Receivables Schedule and Daily Receivables File delivered to the Purchaser
by Finco or by the Servicer on its behalf shall be deemed to be “signed” for
purposes of the Relevant UCC and an authenticated security agreement for
purposes of Sections 9-102 and 9-103 of the Relevant UCC.
Finco represents, warrants and agrees that transmission of each Daily
Receivables File and each Receivables Schedule consisting of, including or
accompanied by an electronic file (which may be a PDF or the insertion of the
relevant language and names in a Word, Excel or other electronic document) and
transmitted either (a) from a Designated Email Address or (b) by a Designated
Servicing Officer through a virtual data room (including but not limited to
Intralinks) acceptable to the Administrative Agent, shall be evidence of its
present intent to adopt or accept such record as the authentication of a
security agreement for purposes of Sections 9-102 and 9-203 of any Relevant UCC.

Section 2.02    Assignment of Agreement. The Purchaser has the right to assign
its interest under this Agreement to the Administrative Agent (for the benefit
of the Owners) as required to effect the purposes of the Receivables Purchase
and Administration Agreement, without further notice to, or consent of, Finco,
and the Administrative Agent (on behalf of the Owners) shall succeed to such of
the rights of the Purchaser hereunder as shall be so assigned. Finco
acknowledges that, pursuant to the Receivables Purchase and Administration
Agreement, the Purchaser will assign all of its right, title and interest in and
to all Purchased Assets and its rights hereunder against Finco, to the
Administrative Agent (for the benefit of the Owners). Finco agrees that, upon
such assignment to the Administrative Agent (for the benefit of the Owners),
such interests and rights will run to and be for the benefit of the
Administrative Agent (for the benefit of the Owners) and that the Administrative
Agent (on behalf of the Owners) may enforce directly, without joinder of Finco,
its rights or interests hereunder in respect of the Purchased Assets so
conveyed.

Section 2.03    Conditions Relating to Sales of Receivables. (a) Finco shall not
sell, transfer, assign or otherwise convey Receivables to the Purchaser unless
on the applicable Purchase Date the following conditions are satisfied with
respect to the Receivables to be sold, transferred, assigned and otherwise
conveyed on such date:
(i)    on the applicable Purchase Date, all representations and warranties of
Finco contained in this Agreement shall be true and correct in all material
respects with the same force and effect as though such representations and
warranties had been made on and as of such date (other than representations and
warranties which specifically relate to an earlier date, which shall be true and
correct in all material respects as of such earlier date);
(ii)    Finco shall have filed on or prior to the applicable Purchase Date, as
required by Section 4.01, the financing statement(s), naming Finco, as seller,
and the Purchaser, as purchaser, with respect to the Purchased Assets, in such a
manner and in such jurisdictions as are necessary to perfect the transfer of
Finco’s interest in the Purchased Assets to the Purchaser;


5

--------------------------------------------------------------------------------





(iii)    Finco shall have delivered to the Purchaser an executed Daily
Receivables File relating to the applicable Purchased Assets; and
(iv)    all Collections required to have been deposited in the Collection
Account prior to such Purchase Date shall have been so deposited.
If an Insolvency Event relating to Finco shall have occurred, Finco shall on the
date of such Insolvency Event immediately cease to sell Receivables to the
Purchaser. Notwithstanding any cessation of the sale to the Purchaser of
additional Receivables, Receivables sold to the Purchaser prior to the
occurrence of such Insolvency Event, and Collections in respect of such
Receivables, shall continue to be a part of the Purchased Assets and shall be
allocated and distributed to the Purchaser in accordance with the terms of this
Agreement and the Receivables Purchase and Administration Agreement. Upon the
occurrence of an Insolvency Event, Finco shall promptly give notice of such
Insolvency Event to the Servicer and the Administrative Agent.

Section 2.04    Deferred Payment Amount. The Purchaser covenants and agrees to
immediately after receipt thereof remit and transfer to Finco any amounts
received by the Purchaser (as transferor under the Receivables Purchase and
Administration Agreement) pursuant to Section 2.8(d)(ii) of the Receivables
Purchase and Administration Agreement (collectively, the “Deferred Payment
Amount”). The parties acknowledge and agree that the Deferred Payment Amount:
(a) will reflect an allocation of 5% of the aggregate amount of the Principal
Balances of the Receivables which became Written-Off Receivables and an
allocation of 5% of the aggregate amount of Recoveries, and (b) will vary
inversely to the amount of such Written-Off Receivables net of such Recoveries.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
Finco, upon execution and delivery of this Agreement by Finco in respect of
conveyances hereunder, and on each Purchase Date, makes the following
representations and warranties, on which the Purchaser will rely in purchasing
and accepting conveyance of the Purchased Assets on the relevant Purchase Date.
Such representations and warranties (unless expressly stated otherwise) speak as
of the relevant Purchase Date, but shall survive the conveyance of the Purchased
Assets by the Purchaser pursuant to the Receivables Purchase and Administration
Agreement.

Section 3.01    Representations and Warranties. Finco hereby represents and
warrants to the Purchaser as of the Original Closing Date, Amendment Closing
Date and each Purchase Date that:
(a)    Organization and Good Standing. Finco is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its formation, and has the limited liability power to own its assets and to
transact the business in which it is currently engaged. Finco is duly qualified
to do business as a foreign company and is in good standing in each jurisdiction
in which the character of the business transacted by it or properties owned or


6

--------------------------------------------------------------------------------





leased by it requires such qualification and in which the failure so to qualify
could reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Finco or the
Purchaser or Finco’s ability to perform its duties hereunder. Finco is properly
licensed in each jurisdiction to the extent required by the laws of such
jurisdiction in order to originate, acquire or own, and (if Finco is to be the
Servicer or a permitted subservicer of the Servicer) service the Receivables in
accordance with the terms of the Receivables Purchase and Administration
Agreement;
(b)    Authorization; Binding Obligation. Finco has the power and authority to
make, execute, deliver and perform this Agreement and the other Related
Documents to which Finco is a party and all of the transactions contemplated
under this Agreement and the other Related Documents to which Finco is a party,
and has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Agreement and the other Related
Documents to which Finco is a party. This Agreement and the other Related
Documents to which Finco is a party have been duly executed and delivered by
Finco and constitute the legal, valid and binding obligation of Finco,
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally, any applicable law imposing
limitations upon, or otherwise affecting, the availability or enforcement of
rights to indemnification hereunder, and by the availability of equitable
remedies;
(c)    No Consent Required. Finco is not required to obtain the consent of any
other Person or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Related Documents to which Finco
is a party;
(d)    No Violations. Finco’s execution, delivery and performance of this
Agreement and the other Related Documents to which it is a party will not
violate any provision of any existing law or regulation or any order or decree
of any court or the certificate of formation or limited liability company
agreement of Finco, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which Finco is a party or by which it or any of
its properties may be bound;
(e)    Separateness from the Purchaser. Finco is, and all times since its
organization has been, operated in such a manner that it would not be
substantively consolidated with the Purchaser and such that the separate
existence of the Purchaser would not be disregarded in the event of a bankruptcy
or insolvency of Finco;
(f)    No Conflict. The execution and delivery by Finco of this Agreement and
the performance by Finco of the transactions contemplated by this Agreement and
the fulfillment by Finco of the terms hereof applicable to Finco, will not
conflict with or violate any organizational documents or by-laws applicable to
Finco or conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, any material indenture, contract, agreement, mortgage, deed of trust or
other instrument to which Finco is a party or by which it or its properties are
bound (other than violations of such laws, regulations, orders, decrees,
mortgages, indentures, contracts and other agreements which do not


7

--------------------------------------------------------------------------------





affect the legality, validity or enforceability of any of such agreements or the
Receivables and which, individually or in the aggregate, would not have a
material adverse effect on Finco or the transactions contemplated by, or its
ability to perform its obligations under, this Agreement);
(g)    No Proceedings. There are no Proceedings or investigations pending or, to
the best knowledge of Finco, threatened, against Finco before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that, in the reasonable
judgment of Finco, would materially and adversely affect the performance by
Finco of its obligations under this Agreement or (iv) seeking any determination
or ruling that would materially and adversely affect the validity or
enforceability of this Agreement which, in each case, if adversely determined
would be reasonably likely to result in a material adverse effect on the
transactions contemplated by, or Finco’s ability to perform its respective
obligations under, this Agreement; and
(h)    Insolvency. Finco, on the date of and after giving effect to conveyances
made hereunder, is solvent, no Insolvency Event with respect to Finco has
occurred and the transfer of the Receivables and Related Rights by Finco to the
Purchaser has not been made in contemplation of the occurrence thereof.

Section 3.02    Receivables Representations and Warranties. Finco hereby
represents and warrants to the Purchaser that the representations and warranties
set forth in Section 3.2 of the Receivables Purchase and Administration
Agreement are true and correct as of the Original Closing Date (in connection
with the Initial Receivables) and each relevant Purchase Date (in connection
with Additional Receivables) with respect to the Receivables being conveyed to
the Purchaser on each such date. The representations and warranties set forth in
Section 3.2 of the Receivables Purchase and Administration Agreement shall
survive the transfers and assignments of the Receivables by Finco to the
Purchaser pursuant to the terms hereof, and the sales, transfers, assignments
and conveyances of the Receivables by the Purchaser to the Administrative Agent
(for the benefit of the Owners) pursuant to the Receivables Purchase and
Administration Agreement. Upon discovery by any Authorized Officer of Finco of a
breach of any of the representations or warranties set forth in Section 3.2 of
the Receivables Purchase and Administration Agreement, Finco shall give notice
to the Purchaser and the Administrative Agent within five (5) Business Days
following such discovery, provided that failure to give notice within five (5)
Business Days does not preclude subsequent notice.

Section 3.03    Survival of Representations; Reliance. The representations and
warranties set forth in Section 3.01 shall survive the sale of the Receivables
to the Purchaser. Finco hereby acknowledges that the Purchaser intends to rely
on the representations hereunder in connection with representations made by the
Purchaser to secured parties, assignees or subsequent transferees including but
not limited to transfers made by the Purchaser to the Administrative Agent (for
the benefit of the Owners) pursuant to the Receivables Purchase and
Administration Agreement, and Finco hereby consents to such reliance.


8

--------------------------------------------------------------------------------






ARTICLE IV
PERFECTION OF TRANSFER AND PROTECTION
OF SECURITY INTERESTS

Section 4.01    Filing. On or prior to the Original Closing Date, Finco shall
cause to be filed the financing statement(s) naming Finco, as seller, and the
Purchaser, as purchaser, of the Purchased Assets, required or contemplated
hereunder in such a manner and in such jurisdictions as are necessary to perfect
the transfer of Finco’s interest in the Purchased Assets to the Purchaser. Finco
shall deliver a file-stamped copy of such financing statements (and any related
amendments) or other evidence of such filings to the Purchaser promptly after
receipt thereof by Finco. In addition, from time to time Finco shall take or
cause to be taken such actions and execute such documents as are necessary or
desirable or as the Purchaser may reasonably request to perfect, maintain and
protect the Purchaser’s interest in the Purchased Assets against all other
Persons, including, without limitation, the timely filing of financing
statements, amendments thereto and continuation statements, the execution of
transfer instruments and the making of notations on or taking possession of all
records or documents of title.

Section 4.02    Name Change or Reorganization.
(a)    Until the date on which the Receivables Purchase and Administration
Agreement is no longer in effect, Finco shall not change its name, type of
organization or organizational jurisdiction for which financing statements have
been filed in accordance with the Related Documents, without first (i) giving at
least thirty (30) days’ prior written notice to the Purchaser and the
Administrative Agent and (ii) delivering to the Purchaser an Opinion of Counsel
to the effect that all actions have been taken, and all filings have been made,
as are necessary to continue and maintain the first priority perfected ownership
interest of the Purchaser in the Purchased Assets.
(a)    If any change in Finco’s name, type of organization or organizational
jurisdiction or other action would make any financing or continuation statement
or notice of ownership interest or lien filed in connection with any Related
Document seriously misleading within the meaning of applicable provisions of the
Relevant UCC or any title statute, or would otherwise impair the perfection of
any lien contemplated hereunder or under any other Related Document, Finco, no
later than thirty (30) days after the effective date of such change, shall file
such amendments as may be required to preserve and protect the Purchaser’s
interests herein and in the Purchased Assets and the Collections associated
therewith. In addition, Finco shall not change its organizational jurisdiction
for which financing statements have been filed in accordance with the Related
Documents, unless it has first taken such action as is necessary to preserve and
protect the Purchaser’s interest in the Purchased Assets.

Section 4.03    Sale Treatment. Finco and the Purchaser shall treat each
conveyance of Purchased Assets made hereunder for all purposes (including
financial accounting purposes) as a sale and purchase, and in all events as a
conveyance of ownership, on all of its relevant books, records, financial
statements and other applicable documents. Notwithstanding anything to the
contrary stated herein, Finco and the Purchaser hereby agree that, except as
otherwise required by applicable law, the conveyance of the Purchased Assets
made hereunder


9

--------------------------------------------------------------------------------





shall be treated as a loan by the Purchaser to Finco of the proceeds of such
conveyance for U.S. federal income tax purposes and state or local income tax
and transactional tax purposes.

ARTICLE V
REMEDIES UPON MISREPRESENTATION

Section 5.01    Breach of Representations and Warranties. In the event that the
Purchaser, pursuant to Section 2.12 of the Receivables Purchase and
Administration Agreement, repurchases Ineligible Receivables and other Purchased
Assets from the Administrative Agent (on behalf of the Owners), such Ineligible
Receivables and other Purchased Assets shall immediately thereafter be
repurchased by Finco from the Purchaser, automatically, and without further
action by the Purchaser or Finco, on the same date, for the same amount and on
the same terms of the corresponding repurchases by the Purchaser to take place
under Section 2.12 of the Receivables Purchase and Administration Agreement. All
of the retransfers of Receivables contemplated by this Section 5.01 shall occur
without recourse to, and without warranty of any kind deemed to have been made
by, the Purchaser, and all representations and warranties are hereby expressly
disclaimed. Upon payment of the amounts described in this Section 5.01, the
Purchaser shall assign to Finco all of the Purchaser’s right, title and interest
in the Ineligible Receivables and other Purchased Assets, in each case received
and released from the Purchaser in accordance with the Receivables Purchase and
Administration Agreement, without recourse, representation or warranty.

Section 5.02    Retransfer of Written-Off Receivables. In the event that the
Purchaser, pursuant to Section 2.13 of the Receivables Purchase and
Administration Agreement, retransfers Receivables that immediately prior to such
repurchase will become Written-Off Receivables (each such Receivable, an
“Imminent Written-Off Receivable”) to the Purchaser, then such Imminent
Written-Off Receivables shall immediately thereafter be retransferred by the
Purchaser to Finco, automatically, and without any further action by the
Purchaser or Finco. All of the retransfers of Receivables contemplated by this
Section 5.02 shall occur without recourse to, and without warranty of any kind
deemed to have been made by, the Purchaser, and all representations and
warranties are hereby expressly disclaimed. In connection with the retransfers
of Receivables contemplated by this Section 5.02, the Purchaser shall assign,
set over and otherwise convey to Finco all of the Purchaser’s right, title, and
interest to the Imminent Written-Off Receivables. For purposes of this Section
5.02, the Purchaser shall be prohibited from retransferring Receivables to Finco
if at the time of such retransfer, and after giving effect thereto, the
aggregate Receivable Balances immediately prior to the retransfer for all
retransferred Imminent Written-Off Receivables during the past twelve (12)
months would exceed 10.00% of the Aggregate Receivables Balance. For the
avoidance of doubt, such limit described in the immediately preceding sentence
shall not apply to transfers from the Administrative Agent by the Purchaser
pursuant to Section 2.13 of the Receivables Purchase and Administration
Agreement.

Section 5.03    Jump Repurchases; Malbec Retransfers. (a) In the event that the
Purchaser, pursuant to Section 2.15(a) of the Receivables Purchase and
Administration Agreement, is required or elects to replace Eligible Jump
Receivables with Replacement Receivables, Finco shall transfer Receivables to
the Purchaser in the amount of such required


10

--------------------------------------------------------------------------------





Replacement Receivables (as provided in Section 2.15(a) of the Receivables
Purchase and Administration Agreement) in consideration of the automatic
retransfer of the related Third Party Payment Rights solely with respect to the
related Receivables to Finco, so that the Purchaser can fulfill its obligations
under Section 2.15(a) of the Receivables Purchase and Administration Agreement.
(b)In the event that the Purchaser, pursuant to Section 2.21 of the Receivables
Purchase and Administration Agreement, replaces Malbec Receivables, Finco shall
transfer Receivables to the Purchaser in the amount of such required Replacement
Receivables (as provided in Section 2.21 of the Receivables Purchase and
Administration Agreement) in consideration of the automatic retransfer of such
Malbec Receivables, and such Malbec Receivables shall immediately thereafter be
retransferred, automatically, and without further action by the Purchaser or
Finco, on the same date by the Purchaser to Finco.
(c)All of the retransfers of Receivables contemplated by this Section 5.03 shall
occur without recourse to, and without warranty of any kind deemed to have been
made by, the Purchaser, and all representations and warranties are hereby
expressly disclaimed.

Section 5.04    EPS Receivables Retransfer. In the event that EPS Receivables
are automatically retransferred to the Purchaser pursuant to Section 2.22 of the
Receivables Purchase and Administration Agreement, then such EPS Receivables
shall immediately thereafter be retransferred by the Purchaser to Finco,
automatically, and without any further action by the Purchaser or Finco. All of
the retransfers of EPS Receivables contemplated by this Section 5.04 shall occur
without recourse to, and without warranty of any kind deemed to have been made
by, the Purchaser, and all representations and warranties are hereby expressly
disclaimed. In connection with the retransfers of EPS Receivables contemplated
by this Section 5.04, the Purchaser shall assign, set over and otherwise convey
to Finco all of the Purchaser’s right, title, and interest to the EPS
Receivables.

Section 5.05    Credit Agreement Responsibility Transfers. (a) Subject to the
prohibition set forth in Section 5.05(c) below, in the event that that an Asset
Base Deficiency under the Receivables Purchase and Administration Agreement
would occur as a result of a Transferred Receivable becoming a Change of
Responsibility Receivable thereunder and the Purchaser, pursuant to Section
2.15(d)(i) of the Receivables Purchase and Administration Agreement, replaces or
repurchases Change of Responsibility Receivables and other Purchased Assets,
such Receivables and other Purchased Assets shall immediately thereafter be
replaced or repurchased, as applicable, automatically, and without further
action by the Purchaser or Finco, on the same date, for the same amount and on
the same terms of the corresponding replacement or repurchase by the Purchaser,
as applicable, to take place under Section 2.15(d) of the Receivables Purchase
and Administration Agreement so that the Purchaser can fulfill its obligations
thereunder.
(a)Subject to the prohibition set forth in Section 5.05(c) below, to the extent
that an Asset Base Deficiency under the Receivables Purchase and Administration
Agreement would not occur as a result of a Transferred Receivable becoming a
Change of Responsibility Receivable thereunder, Finco shall have the right to
direct the Purchaser to replace or repurchase


11

--------------------------------------------------------------------------------





such Change of Responsibility Receivable and other Purchased Assets pursuant to
the terms set forth in Section 2.15(d)(ii) of the Receivables Purchase and
Administration Agreement. In the event that Finco has directed the Purchaser,
the Purchaser shall abide by such direction and replace or repurchase such
Change of Responsibility Receivables and other Purchased Assets pursuant to the
terms set forth in Section 2.15(d)(ii) of the Receivables Purchase and
Administration Agreement, and such Receivables and other Purchased Assets shall
immediately thereafter be replaced or repurchased, as applicable, automatically,
and without further action by the Purchaser or Finco, on the same date, for the
same amount and on the same terms of the corresponding replacement or repurchase
by the Purchaser, as applicable, to take place under Section 2.15(d) of the
Receivables Purchase and Administration Agreement.
(b)For purposes of this Section 5.05, Finco shall be prohibited from
repurchasing or replacing Change of Responsibility Receivables pursuant to the
terms hereof if at the time of such repurchase or replacement, as applicable,
and after giving effect thereto, the aggregate Receivables Balances immediately
prior to the repurchase or replacement, as applicable, for all Change of
Responsibility Receivables repurchased or replaced by Finco during the past
twelve (12) months would exceed 3.75% of the Aggregate Receivables Balance.  In
the event that such prohibition applies, Finco will no longer consent to (or
permit any of its Affiliates to consent to) any Receivable that has been
transferred by Finco to the Purchaser pursuant to the terms hereof from becoming
a Change of Responsibility Receivable.
(c)All of the retransfers of Receivables contemplated by this Section 5.05 shall
occur without recourse to, and without warranty of any kind deemed to have been
made by, the Purchaser, and all representations and warranties are hereby
expressly disclaimed. Upon the payment of the amounts or the transfer of the
Receivables described in this Section 5.05, the Purchaser shall assign to Finco
all of the Purchaser’s right, title and interest in the related Change in
Responsibility Receivable and other Purchased Assets, in each case received and
released from the Purchaser in accordance with the Receivables Purchase and
Administration Agreement, without recourse, representation or warranty.

Section 5.06    Seller Deposits. The Seller hereby agrees, for the benefit of
the Purchaser and its permitted assignees under the Related Documents, that, in
the event that the Purchaser is required or elects to deposit funds in any
amount into the Collection Account with respect to (A) Ineligible Receivables
pursuant to Section 2.12 of the Receivables Purchase and Administration
Agreement, (B) Eligible Jump Receivables pursuant to Section 2.15(a) of the
Receivable Purchase and Administration Agreement, (C) any Change of
Responsibility Receivables pursuant to Section 2.15(d) of the Receivables
Purchase and Administration Agreement, and (D) Receivables subject to any
downward adjustments contemplated by Section 6.15 of the Receivables Purchase
and Administration Agreement, then in each case the Seller shall make a deposit
of funds into the Collection Account in such amount on behalf of the Purchaser
and in satisfaction of the Purchaser’s obligations under Section 2.12, Section
2.15(a), Section 2.15(d) or Section 6.15 (as the case may be) of the Receivables
Purchase and Administration Agreement. To the extent that Finco deposits amounts
into the Collection Account in satisfaction of the Purchaser’s obligations under
Section 2.12, Section 2.15(a), or Section 2.15(d) (as the case may be) of the
Receivables Purchase and Administration Agreement,


12

--------------------------------------------------------------------------------





Finco shall also satisfy its obligations pursuant to the corresponding
provisions set forth in Sections 5.01 through 5.05 above.

ARTICLE VI
COVENANTS

Section 6.01    Compliance with Law. Finco will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectibility of the Receivables or the ability of Finco to perform its
obligations under the Related Documents in all material respects.

Section 6.02    Performance of Credit Agreements. Finco will timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under the Credit Agreements related to the
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policies in regard to each Purchased Asset.

Section 6.03    No Adverse Claims. Finco will not sell, pledge, assign (by
operation of law or otherwise) or transfer to any other Person, or otherwise
dispose of, or grant, create, incur, assume or suffer to exist any Lien (arising
through or under Finco) upon or with respect to, any Purchased Asset or any
interest therein, or assign any right to receive income in respect thereof, or
take any other action inconsistent with the Purchaser’s ownership of, the
Purchased Assets, except to the extent arising under any Related Document, and
Finco shall not claim any ownership interest in any Purchased Asset and shall
defend the right, title and interest of the Purchaser in, to and under the
Purchased Assets against all claims of third parties claiming through or under
Finco. Finco shall not grant to any Person other than the Purchaser a security
interest in (a) Collections prior to the time they are deposited in the
Collection Account pursuant to Section 2.8 of the Receivables Purchase and
Administration Agreement, or (b) Collections held in the Collection Account or
the Collection Account itself. Finco shall notify the Purchaser promptly after
becoming aware of any Lien arising through or under Finco on any Purchased
Assets other than the conveyances hereunder.

Section 6.04    Modification of Receivables. Except as provided in Section
3.7(u) and Section 6.5(c) of the Receivables Purchase and Administration
Agreement, Finco will not (a) extend the maturity or adjust the Receivable
Balance or otherwise modify the terms of any Receivable in a manner that would
result in the Dilution of such Receivable or that would otherwise prevent such
Receivable from being an Eligible Receivable unless, in each case, Finco shall
have been deemed to have received a Collection in respect of such Receivable, or
(b) amend, modify or waive in any material respect any term or condition
relating to payments under or enforcement of any Credit Agreement related
thereto.


13

--------------------------------------------------------------------------------






Section 6.05    Marking of Records. At its expense, Finco will maintain records
evidencing the Purchased Assets with a legend evidencing that such Purchased
Assets have been sold in accordance with this Agreement.

Section 6.06    Sales Tax. Finco will pay all sales, excise or other taxes with
respect to the Receivables to the applicable taxing authority when due.

Section 6.07    Obligations of Finco. Except as otherwise expressly provided
herein, the obligations of Finco to make the deposits and other payments
contemplated by this Agreement are absolute and unconditional and all payments
to be made by Finco under or in connection with this Agreement shall be made
free and clear of, and Finco hereby irrevocably and unconditionally waives all
rights of, any counterclaim, set-off, deduction or other analogous rights or
defenses, in connection with such obligations, which it may have against the
Purchaser. All stamp, documentary, registration or similar duties or taxes,
including withholding taxes and any penalties, additions, fines, surcharges or
interest relating thereto, which are imposed or chargeable in connection with
this Agreement shall be paid by Finco; provided that the Purchaser shall be
entitled, but not obliged, to pay any such duties or taxes whereupon Finco shall
on demand indemnify such party against those duties or taxes and against any
costs and expenses so incurred by it in discharging them.

Section 6.08    Books of Account. At all times, Finco and the Purchaser will
maintain books of account, with the particulars of all monies, goods and effects
belonging to or owing to Finco or the Purchaser or paid, received, sold or
purchased in the course of Finco’s or the Purchaser’s business, and of all such
other transactions, matters and things relating to the business of Finco or the
Purchaser.

Section 6.09    Corporate Existence; Merger or Consolidation.
(a)    Except as otherwise provided in this Section 6.09, Finco will keep in
full force and effect its existence, rights and franchises as a limited
liability company under the laws of its jurisdiction of formation, and Finco
will obtain and preserve its qualification to do business as a foreign limited
liability company in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Agreement, any
Related Documents and any of the Purchased Assets which have been conveyed under
a Related Document, and to perform its duties under this Agreement.
(b)    Any Person into which Finco may be merged or consolidated, or any entity
resulting from such merger or consolidation to which Finco is a party, or any
Person succeeding to the business of Finco, shall be successor to Finco
hereunder, without execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.
(c)    Finco will remain the sole member of the Purchaser.

Section 6.10    Separate Existence.
(a)    Each of Finco and the Purchaser shall hold itself out to the public as a
legal entity separate and distinct from any other person and conduct its
business solely in its own name


14

--------------------------------------------------------------------------------





in order not (i) to mislead others as to the identity with which such other
party is transacting business, or (ii) to suggest that it is responsible for the
debts of any third party (including any of its affiliates).
(b)    Neither Finco nor the Purchaser will take any action with respect to
Purchaser or its assets that is inconsistent with statements made in clause (a).
(c)    Finco will not take any action that would cause the Purchaser to
contravene the separateness covenants set forth in Section 3.6(p) of the
Receivables Purchase and Administration Agreement.

Section 6.11    Notice of Breach. Upon discovery by Finco or the Purchaser of a
breach of any of the representations and warranties in Section 3.01 or
Section 3.02, the party discovering such breach shall give written notice to the
other party and the Administrative Agent within five (5) Business Days following
such discovery, provided that failure to give notice within five (5) Business
Days does not preclude subsequent notice.

ARTICLE VII
CERTAIN OTHER AGREEMENTS

Section 7.01    Security Interests. Finco will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any lien on any Purchased Assets, whether now existing or hereafter transferred
to the Purchaser, or any interest therein (except as otherwise permitted in the
Related Documents). Finco will immediately notify the Purchaser of the existence
of any lien on any Purchased Assets; and Finco shall defend the right and
interest of the Purchaser in, to and under the Purchased Assets, against all
claims of third parties.

Section 7.02    Application of Excess Purchaser Funds. On each Business Day, to
the extent that the Purchaser has available cash that is not otherwise being
used for repurchases of Ineligible Receivables or payment of its other
obligations under the Related Documents (such excess cash, “Excess Purchaser
Funds”), the Purchaser shall use such Excess Purchaser Funds to make the
following purchases or allocations in the following order of priority:
(a)    pay to Finco the RSA Purchase Price for new Receivables pursuant to the
terms and conditions of Article II hereof; and
(b)    to the extent any Excess Purchaser Funds are remaining following the
application of clause (a), make a dividend payment to Finco, in respect of
Finco’s membership interest in the Purchaser (so long as such dividend payment
is not otherwise prohibited by the terms of the Receivables Purchase and
Administration Agreement).

Section 7.03    Delivery of Collections. Finco agrees to pay to the Servicer
promptly any misdirected Collections received by Finco in respect of the
Receivables, for application in accordance with Section 2.8 of the Receivables
Purchase and Administration Agreement.


15

--------------------------------------------------------------------------------






Section 7.04    Separate Entity Existence. Finco shall cooperate with the
Purchaser in complying with, and as sole member of the Purchaser agrees to cause
the Purchaser to comply with, in all material respects, the covenants of the
Purchaser set forth in Section 3.6, Section 3.9 and Section 3.10 of the
Receivables Purchase and Administration Agreement.

Section 7.05    Right of First Refusal. To the extent that the Purchaser has
elected to trigger its right of first refusal to repurchase Receivables from the
Administrative Agent under the Receivables Purchase and Administration Agreement
(pursuant to Section 9.17 thereof), Finco shall have a right of first refusal to
repurchase such Receivables in cash at the same price (and in the same manner)
as set forth with respect to the Purchaser’s right of first refusal pursuant to
Section 9.17 of the Receivables Purchase and Administration Agreement.

Section 7.06    Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue until the parties hereto mutually agree
to terminate this Agreement; provided, that the parties agree that this
Agreement may not be terminated until the Purchaser has satisfied all of its
payment obligations to the Owners, the Administrative Agent and the Funding
Agents under the Receivables Purchase and Administration Agreement.

Section 7.07    Seller Indemnification. The Seller hereby undertakes, in favor
of the Purchaser, the Owners and the Funding Agents, the Purchaser’s
indemnification obligations as set forth in Article VIII of the Receivables
Purchase and Administration Agreement, mutatis mutandis, and agrees that any
obligee in respect of such obligations may obtain satisfaction of such
obligations directly from the Seller without first resorting to the Purchaser,
in each case as the Seller had itself directly entered into such obligation in
favor of such obligee.

Section 7.08    Operation of Indemnities. Indemnification under this Article VII
shall include, without limitation, reasonable fees and expenses of counsel and
expenses of litigation.  If the Seller has made any indemnity payments to the
Purchaser pursuant to this Article VII and the Purchaser thereafter collects any
of such amounts from others, the Purchaser will repay such amounts collected to
the Seller, except that any payments received by the Purchaser from an insurance
provider as a result of the events under which the Seller’s indemnity payments
arose shall be repaid prior to any repayment of the Purchaser’s indemnity
payment.

ARTICLE VIII
MISCELLANEOUS

Section 8.01    Amendment. (a) This Agreement may be amended from time to time
by Finco and the Purchaser, by a written instrument signed by each of them,
without the consent of the Administrative Agent (on behalf of the Owners), in
order to (i) cure any ambiguity, or (ii) correct or supplement any provision
herein or in any amendment hereto that may be inconsistent with any other
provision herein or in any amendment hereto; provided, however, that Finco shall
have delivered to the Administrative Agent an Officer’s Certificate, dated the
date of any such amendment, to the effect that Finco reasonably believes that
taking such action will not have an Adverse Effect. Additionally,
notwithstanding the preceding sentence, this Agreement may be amended by Finco
and the Purchaser, by a written instrument signed by each of them, without the
consent of the Administrative Agent (on behalf of the


16

--------------------------------------------------------------------------------





Owners), to add, modify or eliminate such provisions as may be necessary or
advisable in order to enable the Purchaser to avoid the imposition of state or
local income or franchise taxes imposed on the Purchaser’s property or its
income; provided, however, that (x) Finco delivers to the Administrative Agent
an Officer’s Certificate to the effect that the proposed amendments meet the
requirements set forth in this subsection, and (y) such amendment does not
affect the rights, duties or obligations of the Administrative Agent hereunder.
(a)    This Agreement may also be amended from time to time by Finco and the
Purchaser with the consent of the Administrative Agent (on behalf of the
Owners), in accordance with the terms of the Receivables Purchase and
Administration Agreement.
(b)    Promptly after the execution of any such amendment (other than an
amendment pursuant to paragraph (a)), the Purchaser shall furnish notification
of the substance of such amendment to the Administrative Agent. The
Administrative Agent will deliver or otherwise make such notification available
to the Owners.
(c)    It shall not be necessary for the consent of the Owners under this
Section 8.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by the Owners shall be subject to such reasonable requirements
as the Administrative Agent may prescribe.

Section 8.02    Notices. All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telefax transmission with a confirmation or receipt, in all cases
addressed to the recipient as follows:
(i)    If to Finco:
T-Mobile Financial LLC
12920 SE 38th Street
Bellevue, WA 98006
Facsimile: (425) 383-4840
Attention: Dirk Wehrse


With a copy to:
T-Mobile Financial LLC
12920 SE 38th Street
Bellevue, WA 98006
Facsimile: (425) 383-4840
Attention: General Counsel


With a copy to:


17

--------------------------------------------------------------------------------





Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
Facsimile: (212) 918-3100
Attention: Peter Humphreys


(ii)    If to the Purchaser:
T-Mobile Handset Funding LLC
12920 SE 38th Street
Bellevue, WA 98006
Facsimile: (425) 383-4840
Attention: Dirk Wehrse


With a copy to:
T-Mobile Handset Funding LLC
12920 SE 38th Street
Bellevue, WA 98006
Facsimile: (425) 383-4840
Attention: General Counsel


With a copy to:
Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
Facsimile: (212) 918-3100
Attention: Peter Humphreys


Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

Section 8.03    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, with respect to the subject matter hereof are superseded by this
Agreement. This Agreement may not be modified, amended, waived, or supplemented
except as provided herein.

Section 8.04    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 8.05    Survival of Representations and Warranties. All representations,
warranties and agreements contained in this Agreement shall remain operative and
in full force and effect and shall survive conveyance of the Purchased Assets by
the Purchaser to the Administrative Agent (for the benefit of the Owners)
pursuant to the Receivables Purchase and Administration Agreement.


18

--------------------------------------------------------------------------------






Section 8.06    Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law.

Section 8.07    No Bankruptcy Petition. The parties hereto covenant and agree
that, prior to the date that is two (2) years and one (1) day after the payment
in full of all amounts owing to the Owners pursuant to the terms of the
Receivables Purchase and Administration Agreement in respect of all outstanding
payment obligations, it will not institute against, or solicit or join in or
cooperate with or encourage any Person to institute against, the Purchaser or
the Administrative Agent, any bankruptcy, reorganization, arrangements,
insolvency or liquidation proceedings or other similar proceedings under the
laws of the United States or any state of the United States. This Section 8.07
will survive the termination of this Agreement.

Section 8.08    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid or unenforceable, then such covenants, agreement,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

Section 8.09    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Purchaser or Finco, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive (except to the extent
specifically provided herein) of any other rights, remedies, powers or
privileges provided by law.

Section 8.10    Counterparts. This Agreement may be executed in two or more
counterparts, including by electronic imaging transmission thereof (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.

Section 8.11    Other Agreements. The parties hereto agree that, to the extent
the parties enter into other agreements relating to the transactions
contemplated hereby, the terms and conditions of this Agreement and the other
Related Documents shall govern any provisions herein which may be inconsistent
with any provisions of the other agreements.

Section 8.12    JURISDICTION. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS.


19

--------------------------------------------------------------------------------






Section 8.13    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE
PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OF THIS
AGREEMENT OR A RELATED DOCUMENT OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, AMENDMENTS AND RESTATEMENTS, OR
MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT.

Section 8.14    Parties’ Agreement. The parties hereto agree to the following
terms and conditions: (a) on the Amendment Closing Date, Finco holds all of the
outstanding membership interests of the Purchaser, (b) Finco shall, so long as
this Agreement remains in effect, remain the sole member of the Purchaser, (c)
the Purchaser is a special and limited purpose limited liability company whose
limited purpose reasonably relates to the telecommunications industry, and (d)
the transactions contemplated hereby shall constitute arms-length sales,
assignments, conveyances, transfers and other dispositions of assets or rights
by Finco to the Purchaser.

Section 8.15    Further Assurances. The Purchaser and Finco agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party or the
Administrative Agent more fully to effect the purposes of this Agreement,
including, without limitation, the execution of any financing statements or
amendments thereto or equivalent documents relating to the Purchased Assets for
filing under the provisions of the Relevant UCC or other law of any applicable
jurisdiction.

Section 8.16    Third-Party Beneficiaries. The parties hereto hereby agree that
each of the Owners and the Funding Agents shall be an intended third-party
beneficiary of this Agreement, entitled to enforce this Agreement against the
Seller and the Purchaser as if each such Person were a party hereto.
[signature page follows]


20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.


 
T-MOBILE FINANCIAL LLC






By: /s/ Dirk Wehrse            
Name: Dirk Wehrse
Title: Assistant Treasurer



Signature Page to Second Amended and Restated Receivables Sale Agreement


    

--------------------------------------------------------------------------------





 
T-MOBILE HANDSET FUNDING LLC


By: /s/ Dirk Wehrse            
Name: Dirk Wehrse
Title: Senior Vice President, Treasury & Treasurer







Signature Page to Second Amended and Restated Receivables Sale Agreement


    